Citation Nr: 0815854	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-31 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1964 to 
January 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.

The veteran's initial claim was for entitlement to service 
connection for a neuropsychiatric disability, including PTSD.  
As it is determined that the veteran has PTSD, a discussion 
of any additional psychiatric disability is moot.

The veteran was previously denied service connection for a 
back disorder in 1968 and 2002.  At his DRO hearing, the 
veteran made several references to his "back" disability, 
and apparently seeks to reopen his claim.  That matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran has been diagnosed with PTSD based on a combat 
related stressor.


CONCLUSION OF LAW

Criteria for service connection for PTSD have been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

The veteran asserts that he has PTSD as a result of combat 
exposure during the Vietnam War.  The veteran was in the 
second battalion of the seventh air cavalry and he was 
awarded the combat infantry badge in recognition of his 
participation in a ground combat fire fight during which he 
was under enemy fire.  The veteran completed a stressor 
questionnaire indicating that in November 1965 his unit was 
ambushed and pinned down while a North Vietnamese battalion 
attacked their position.  The veteran recalled that they were 
almost overrun and were forced to call in close air support.  
The veteran reported that he saw many soldiers burning as 
they were covered in the Napalm that was dropped by the air 
support.  The veteran also remembered a fellow soldier who 
was killed next to him in a mortar attack during the battle.  
Research confirmed the soldier's death from multiple 
fragmentation wounds during hostile combat; and the other 
battle stressors are considered credible as they are 
consistent with the circumstances, conditions, and hardships 
of the veteran's service.

The veteran was first diagnosed with PTSD by a private 
doctor, Dr. Ariel Rojas Davis, in 2004 based on a report of 
frequent nightmares based on events in Vietnam.  The doctor 
did note that the veteran was on the front in the war, but 
unfortunately, many of his handwritten notes are illegible.  
Dr. Rojas Davis referred the veteran to the VA for PTSD 
treatment in August 2004.

In August 2006, a psychologist from the Vet Center provided a 
summary of treatment for the veteran.  The doctor noted that 
the veteran participated in heavy combat operations and his 
unit was constantly attacked with small arms fire, rockets, 
and mortar rounds.  He also recalled the veteran describing a 
big battle near An-Khe where there were many losses on both 
sides, including a fellow soldier who died next to the 
veteran when a mortar exploded.  The psychologist found that 
the veteran was exposed to severe critical incidents that 
threatened his life with serious injury, death or damage to 
his physical integrity, and the veteran responded to these 
incidents with fear, horror, and a sense of helplessness.  
The veteran reportedly continues to re-experience these 
incidents with nightmares, vivid and intrusive recollections, 
and intense distress when exposed to objects or things that 
resemble the traumatic events.  The veteran also was noted to 
experience diminished interest in participation in activities 
or being around people.  The veteran also presented symptoms 
of increased arousal, including sleep problems, irritability, 
startle response, and hypervigilance.  The psychologist 
concluded that based on the veteran's history, mental status, 
behavioral observations, psychological testing, meeting the 
clinical criteria and by way of inductive reasoning, the 
veteran currently has PTSD.

The veteran also underwent a VA examination in January 2007 
at which the examiner failed to diagnose the veteran to have 
PTSD.  The stated basis for concluding the veteran did not 
have PTSD was he failed to "meet the DSM-IV stressors 
criteria for PSTD, as clearly described on the PCT clinical 
evaluation."  

In this case, two health care providers, one of whom is an 
M.D., have found that the veteran has PTSD based on his 
Vietnam experiences.  The more recent VA examiner concluded 
the veteran did not have PTSD, citing to a stressor criteria 
deficiency.  In this regard, however, it is not clear to 
which "PCT clinical evaluation" the examiner refers, but 
there is no question that this veteran was exposed to 
traumatic events in service, and there is competent medical 
evidence reflecting the veteran persistently reexperiences 
these events.  As such, the basis for the asserted failure to 
meet the stressor criteria is unclear.  Accordingly, it is 
the Board's conclusion the evidence is at least in equipoise 
as to whether PTSD was incurred in service.  To prevail on a 
claim, the evidence need only be in equipoise.  In view of 
that, the criteria to establish service connection have been 
met, and the appeal is granted.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for PTSD is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


